DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites an armature core of a rotary electric machine, comprising: a back yoke having an annular shape; and a plurality of magnetic pole teeth protruding radially inward from an inner peripheral wall face of the back yoke, wherein each of the plurality of magnetic pole teeth includes at least one shoe having a claw-like shape and extending to both sides in a circumferential direction of the plurality of magnetic pole teeth or one side in the circumferential direction at a distal end of each of the plurality of magnetic pole teeth in a protruding direction thereof, wherein the at least one shoe extending to the both sides in the circumferential direction or the one side in the circumferential direction is provided as a shoe part being a separate part with respect to each of the plurality of magnetic pole teeth, wherein each of the plurality of magnetic pole teeth has an arc-shaped cutout, wherein the shoe part includes a circular portion, wherein each of the plurality of magnetic pole teeth and the shoe part are coupled together through fitting between the arc-shaped cutout and the circular portion, the circular portion of the shoe part being in contact with the arc-shaped cutout, and wherein the shoe part is rotationally movable along a circumference of the circular portion with respect to each of the plurality of magnetic pole teeth with the circumference serving as a guide.
The reference of record do not teach or suggest the aforementioned limitation, nor
would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K CHO whose telephone number is (571)272-3341. The examiner can normally be reached Monday-Friday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571) 272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY K CHO/Examiner, Art Unit 2837    



/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837